Title: From George Washington to William Stephens Smith, 28 January 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters Jany 28th 1783
                        
                        I have received your two Letters of the 23rd & 27th instant.
                        It seems strange that such a number of naval Prisoners should be sent on without any provision being made for
                            their subsistence on the way I will mention the circumstance to Mr Morris and will immediately give directions to the
                            Contractors to provide against such Exigencies so far as regards your Post.
                        The Letters for New York are returned and may be forwarded with great regard. I am Dear Sir Your very Obedient
                            Servt
                        
                            Go: Washington
                        
                        
                            P.S. In future the Official Letters of Mr Morris and the Commissy Naval Prisoners need not be sent
                                here.
                        
                    